 

Exhibit 10.24

 

[image_003.jpg] 

 

May 1, 2020

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Cindy Thomassee

E-Mail: [*]

Facsimile No: 713-863-0098

 

Re:Credit Agreement dated as of May 25, 2018 (as amended by that certain First
Amendment to Credit Agreement dated as of August 13, 2019, the “Credit
Agreement”), among Francesca’s Services Corporation, a Texas corporation
(“FSC”), Francesca’s Collections, Inc., a Texas corporation (“FCI” and, together
with FSC, the “Borrowers”), the other Loan Parties party thereto and JPMorgan
Chase Bank, N.A., a national banking association (in its capacity as
administrative agent, the “Administrative Agent”, in its capacity as Lender, the
“Lender” and in its capacity as issuing bank, the “Issuing Bank”). Unless
otherwise defined herein, all terms used herein which are defined in the Credit
Agreement shall have the meaning assigned to such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.             Borrower Request. The Borrowers have advised the Administrative
Agent and the Lenders that the opinion to be delivered by Ernst & Young LLP (the
“Auditor”) with respect to the audited financial statements of FHC and its
consolidated Subsidiaries for the fiscal year ending February 1, 2020
(collectively with the related audit opinion of the Auditor, the “2020 Audited
Financial Statements”) will contain a “going concern” opinion or like
qualification as a result of FHC and its consolidated subsidiaries’ liquidity
position for the next twelve months, which shall cause the Borrowers to fail to
comply with Section 5.01(a) of the Credit Agreement (the “Going Concern
Default”). The Borrowers have also advised the Administrative Agent and the
Lenders that due to conditions relating to the COVID-19 crisis in the United
States, the Loan Parties are not paying rent on their leased locations for the
months of April, May and June, 2020, which is a failure of the Loan Parties to
perform their respective obligations under certain material agreements to which
they are a party and a breach of clause (ii) of Section 5.07 of the Credit
Agreement (such non-payment of rent, the “Rent Default” and, together with the
Going Concern Default, the “Specified Defaults”). The Borrowers have requested
that the Administrative Agent and the Lender enter into this letter agreement
(this “Letter Agreement”) to waive any Default or Event of Default pursuant to
clause (e) of Article 7 of the Credit Agreement solely as a result of the
Specified Defaults.

 

2.             Limited Waiver. In reliance on the representations by the Loan
Parties contained in this Letter Agreement, the Administrative Agent and the
Lender hereby agree to waive any Default or Event of Default pursuant to clause
(e) of Article 7 of the Credit Agreement as a result of the Specified Defaults
solely to the extent provided herein and so long as each of the following
conditions are satisfied (each of the following, a “Specified Condition”, and,
collectively, the “Specified Conditions”):

 

(a)           the Loan Parties deliver a draft of the 2020 Audited Financial
Statements to the extent they are able to do so under any agreement between the
applicable Loan Parties and the Auditor and the final 2020 Audited Financial
Statements to the Administrative Agent and the Lender, which in each case comply
with the applicable provisions of the Credit Agreement other than with respect
to the Going Concern Default;

 



 

 

 

(b)           notwithstanding anything to the contrary set forth in the Credit
Agreement and the other Loan Documents, the Borrowers deliver a Borrowing Base
Certificate (setting forth the Borrowing Base, the FILO Borrowing Base,
Availability and Combined Borrowing Base Availability) and supporting
information, including without limitation, a 13-week cash flow forecast and a
report showing Qualified Cash and Liquidity, in each case of the Loan Parties
and their Subsidiaries, in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request (i) as of the date hereof that includes a Reserve in the
initial amount of 28.1% of the Borrowers’ aggregate Eligible Inventory at such
time (the “Specified Borrowing Base Reserve”) implemented by the Administrative
Agent, which Specified Borrowing Base Reserve may be adjusted by the
Administrative Agent from time to time in accordance with the Credit Agreement,
and each Borrowing Base Certificate delivered hereafter shall include such
Specified Borrowing Base Reserve (as adjusted by the Administrative Agent) until
it is eliminated or removed by the Administrative Agent in its sole Permitted
Discretion and (ii) on or before the third Business Day of each calendar week
(commencing with the first such date to occur hereafter), as of the period then
ended, and continues to do so until the Borrowers have had three fiscal months
during which (1) Liquidity on each day during such period is greater than or
equal to $15,000,000 and (2) sales revenue for such period are greater than or
equal to 85% of the amount set forth in the Sales Plan for such period;

 

(c)           the Borrowers agree to not make any Borrowing Request under the
Credit Agreement unless its Qualified Cash after giving effect to such Borrowing
Request and the use of proceeds thereof shall be less than $3,000,000 or the
Administrative Agent and the FILO Agent otherwise agree; and

 

(d)           within ninety (90) days (as such date may be extended by the
Administrative Agent in its sole discretion) after the date hereof, the Loan
Parties shall have received a tax refund from the U.S. Internal Revenue Service
of approximately $10,700,000, and upon receipt, the Borrowers will immediately
(but in any event within two (2) Business Days) use 100% of the cash proceeds
from such tax refund to prepay the Obligations and cash collateralize the LC
Exposure as set forth in Section 2.11(e) of the Credit Agreement.

 

It is understood that the Loan Parties’ failure to comply with any of the
Specified Conditions set forth in this Section 2 shall constitute an immediate
Event of Default under Article 7 of the Credit Agreement.

 

Notwithstanding anything herein to the contrary, the waiver of the Rent Defaults
is solely as a result of the Loan Parties’ non-payment of rent on the Loan
Parties’ leased locations for the months of April, May and June, 2020 and not
any other month and such waiver shall not prevent the Administrative Agent or
the Lender from exercising any right or remedy available to it or otherwise
taking action under the Loan Documents in the event that a landlord commences an
enforcement action (including, without limitation, any lock out or other
self-help remedies commenced by a Loan Party’s landlord) against a Loan Party in
respect of such liabilities or the Rent Defaults.

 

Except as expressly provided herein, nothing contained herein shall be deemed a
consent to, or waiver of, any other action or inaction of the Borrowers or any
of the other Loan Parties which constitutes (or would constitute) a violation of
any provision of the Credit Agreement or any other Loan Document, or which
results (or would result) in a Default or Event of Default under the Credit
Agreement or any other Loan Document. The Administrative Agent and the Lender
shall have no obligation to grant any future waivers, consents or amendments
with respect to the Credit Agreement or any other Loan Document, and the parties
hereto agree that the waiver provided herein shall constitute a one-time limited
waiver and shall not constitute a course of dealing among the parties or waive,
affect or diminish any right of the Administrative Agent and the Lender to
demand strict compliance with the Credit Agreement and the other Loan Documents.

 



 

 

 

3.             Amendments to the Credit Agreement. To induce the Administrative
Agent and the Lender to enter into this Letter Agreement, each of the Loan
Parties, the Administrative Agent and the Lender hereby agrees that the Credit
Agreement shall be amended as of the date hereof as follows:

 

(a)           Section 5.06(b) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

(b)           in any calendar year, the Administrative Agent may conduct up to
two field examinations at the Borrowers’ expense.

 

(b)           Section 5.12(c) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

(b)           in any calendar year, the Administrative Agent may conduct up to
two Inventory appraisals at the Borrowers’ expense.

 

4.             Representations and Warranties; Ratifications and Affirmations of
the Loan Parties. To induce the Administrative Agent and the Lender to enter
into this Letter Agreement, each of the Loan Parties hereby represents and
warrants to the Lender and the Administrative Agent as follows:

 

(a)           After giving effect to this Letter Agreement, each representation
and warranty of each of the Loan Parties contained in the Credit Agreement and
the other Loan Documents is true and correct in all material respects on and as
of the date hereof, except (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date hereof, such representations and warranties are true and correct in all
material respects as of such specified earlier date, and (ii) to the extent that
any such representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) is true and correct in all respects.

 

(b)           After giving effect to this Letter Agreement, no Event of Default
exists.

 

(c)           The execution, delivery and performance by each Loan Party of this
Letter Agreement: (a) are within such Loan Party’s limited liability company,
limited partnership or corporate power, as applicable, (b) have been duly
authorized by all necessary limited liability company, limited partnership or
corporate action, as applicable, (c) require no action by or in respect of, or
filing with, any governmental body, agency or official, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (d) do not
violate any Requirement of Law applicable to such Loan Party or any of its
Subsidiaries, (e) do not constitute a default under any material agreement
binding upon the Loan Parties, except such as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and (f)
will not result in the creation or imposition of any Lien upon any of the assets
of the Loan Parties except for Permitted Encumbrances and Liens created pursuant
to the Loan Documents.

 

(d)           This Letter Agreement constitutes the valid and binding obligation
of the Loan Parties enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Each of the Loan Parties hereby expressly (x) ratifies and affirms its
obligations under the Credit Agreement and the other Loan Documents to which it
is a party and (y) acknowledges the validity, enforceability and binding effect
against such Loan Party of the Credit Agreement and each other Loan Document to
which such Loan Party is a party, in each case, as amended or otherwise modified
hereby

 

5.             Conditions Precedent. The effectiveness of this Letter Agreement
is subject to the Administrative Agent’s receipt of (a) executed counterparts of
this Letter Agreement from each Loan Party and the Lender, (b) an executed copy
of a letter agreement in form and substance reasonably satisfactory to the
Administrative Agent from the requisite FILO Lenders under the FILO Loan
Agreement waiving the Specified Defaults and any related default or event of
default under the FILO Loan Agreement as a result thereof and (c) a consent fee
paid by the Borrowers for the account of the Lender in an amount as separately
agreed in the Fee Letter, dated as of the date hereof, among the Administrative
Agent and the Borrowers.

 



 

 

 

6.             Miscellaneous. The parties hereto hereby agree that (a) this
Letter Agreement may be executed in counterparts, and all parties need not
execute the same counterpart; however, no party shall be bound by this Letter
Agreement until a counterpart hereof has been executed by each of the Loan
Parties and the Lender; by fax or other electronic transmission (e.g., “.pdf”)
shall be effective as originals, (b) THIS LETTER AGREEMENT REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES REGARDING THE MATTERS SET FORTH HEREIN AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES AND THAT THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES, (c)
this Letter Agreement constitutes a “Loan Document” under and as defined in
Section 1.01 of the Credit Agreement, and (d) this Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Please evidence your agreement to each of the provisions of this Letter
Agreement by executing a counterpart hereof where indicated and returning a
fully executed counterpart.

 

[Signature Pages Follow]

 

 

 

 

THE BORROWERS: FRANCESCA’S SERVICES CORPORATION       By:  /s/ Andrew Clarke    
Name: Andrew Clarke   Title:   President and Chief Executive Officer          
FRANCESCA’S COLLECTIONS, INC.       By: /s/ Andrew Clarke     Name: Andrew
Clarke   Title:   President and Chief Executive Officer       OTHER LOAN
PARTIES: FRANCESCA’S HOLDINGS CORPORATION       By: /s/ Andrew Clarke     Name:
Andrew Clarke   Title:   President and Chief Executive Officer          
FRANCESCA’S LLC       By: /s/ Andrew Clarke     Name: Andrew Clarke  
Title:   President and Chief Executive Officer

 

 

 

[Signature Page to Letter Agreement – Francesca’s]

 

 

 

 

JPMorgan Chase Bank, N.A.,
as the Administrative Agent, Issuing Bank, Swingline Lender and Lender

    By:/s/ Candice Brooks    Name: Candice Brooks  Title: Authorized Officer

 

 

 



[Signature Page to Letter Agreement – Francesca’s]



 

